[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The present action involves a claim for personal injuries which are claimed to have been sustained in a motor vehicle CT Page 8651 accident caused by the negligence of the defendant. The plaintiff has moved for a summary judgment on the issue of liability and has filed a supporting affidavit stating that a collision occurred in his lane of travel between his vehicle and a vehicle operated by the defendant, which was traveling in the opposite direction. The responses to the request to admit likewise, establish that the accident took place in the plaintiff's lane of travel.
In the determination for summary judgment, the facts must be reviewed in the light most favorable to the defendant and be such as to entitle the moving party to a directed verdict. Notan v. Borokowski, [Borkowski] 206 Conn. 495, 500, 505, (1988). The issues of negligence are ordinarily not susceptible to determination by summary judgment. Fogarty v. Rashaw, 193 Conn. 442, 446 (1984); Esposito v. Wethered, 4 Conn. App. 641, 644 (1985). In the present case the court cannot conclude, as a matter of law, that there are no genuine issues of material fact with respect to the issues of liability. Accordingly, the motion for summary judgment is denied.
RUSH, J.